Title: Court Judgment, 22 May 1792
From: Unknown
To: 



[Dumfries, Va., 22 May 1792]

At a Court held at Dumfries the 22d day of May 1792.


George Washington Esqr. Pl[ainti]ff
}
In Debt


against


Adam Stuart, Thomas Montgomerie, Cumberland Wilson & George Mason; Dfts


Judgment for 1576 Sterling, with interest from the 4 January 1772. ’till paid—& the Costs. Cr. for £3.3.0, Maryland Currency & 25:4—Sterling pd 2d July 1774—& all payments to be allowed the Dofts which shall be made to the satisfaction of James Keith, before or at the next Court.


Same

Plff
}
In Case



agst



Same

Dfts


Judgment for 748:17—Current money, and Costs—£65:2:2, by consent of the Plff, released. Execution to be stayed ’till April next.
